DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claims:
The first compression nut having an end portion comprising a fifth threaded portion and a portion of the first narrow portion (claim 5);
An engaging portion comprising a sixth threaded portion corresponding to the fifth threaded portion and the remaining portion of the first narrow portion (claim 5).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 5 and 6 appear to combine the embodiments shown in figs. 7A-7C and 9A-9E. Claim 4 requires the sleeve body to have an inner cylindrical portion, a feature found only in the embodiment of species 9A-9E. Claim 5 then requires the first compression nut to having a fifth threaded portion and an engaging portion, a feature only found in the embodiment of species 7A-7E. Further, claim 6 requires a ring between the end portion and the engaging portion, a feature also found in the embodiment shown in figures 7A-7E. There is no description of these features being used together in a single embodiment. Further, this combination is not shown in the drawings. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sekino (US 2013/0307265).
In regards to claim 4, Sekino discloses a connection apparatus (see figs. 1-5) comprising: 
a first compression nut (30) comprising a first narrow portion (34) and a first threaded portion (32), the first narrow portion having a first internal cavity with a first diameter; 
a second compression nut (other nut 30) comprising a second narrow portion (34) and a second threaded portion (32), the second narrow portion having a second internal cavity with a second diameter; 
a sleeve fitting body (20) between the first compression nut and the second compression nut, the sleeve fitting body comprising: 
a third threaded portion (24) corresponding to the first threaded portion, 
a fourth threaded portion (other portion 24) corresponding to the second threaded portion, 
an inner cylindrical portion (22) extending toward the first compression nut to form a first end-facing inner cavity portion (21) having a third diameter and a first end-facing ring-shaped cavity having the first diameter (shown in fig. 1), the first end-facing ring-shaped cavity portion facing the compression nut and comprising a gap between an outer wall of the inner cylindrical portion and an inner wall of the sleeve fitting body, and 
a second end-facing cavity portion (other portion 21) having the second diameter;
 a first ferrule (40) between the first compression nut and the sleeve fitting body; and 
a second ferrule (other ring 40) between the sleeve fitting body and the second compression nut.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar connection arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679 
11/29/2022